TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 23, 2020



                                     NO. 03-18-00674-CR


                                   Ashlee Dunbar, Appellant

                                                v.

                                  The State of Texas, Appellee




         APPEAL FROM THE 424TH DISTRICT COURT OF LLANO COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgments revoking community supervision entered by the trial court.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s judgments revoking community supervision. Therefore, the

Court affirms the trial court’s judgments revoking community supervision. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.